NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

EDWARD R. NIELSEN,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D18-3176
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed February 20, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; J. Kevin Abdoney,
Judge.



PER CURIAM.

             Affirmed. See McDonald v. State, 133 So. 3d 530 (Fla. 2d DCA 2013);

Hughes v. State, 22 So. 3d 132 (Fla. 2d DCA 2009); Sweet v. State, 987 So. 2d 747

(Fla. 2d DCA 2008); Waiter v. State, 965 So. 2d 861 (Fla. 2d DCA 2007); Haynes v.

State, 106 So. 3d 481 (Fla. 5th DCA 2013); Paul v. State, 830 So. 2d 953 (Fla. 5th DCA

2002).



KELLY, MORRIS, and SLEET, JJ., Concur.